DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-11 and 14-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: The majority of Applicant’s/Appellant’s arguments made in the Appeal Brief filed September 15, 2021 are not found to be persuasive.  However, these arguments are rendered moot in view of the allowable subject matter claimed.  
Shearer et al (US 2010/0252616) is still considered to be the closest related prior art to the instantly claimed invention.  The Office maintains that portions a)-c) of instant claim 1 are satisfied by the teachings of Shearer (see previous Office actions).  
While it is true that Shearer does further suggest that additive metals may be utilized, upon further consideration the Office has concluded that there is insufficient teaching, from Shearer, to arrive at the presently claimed invention.  
Specifically, instant claim 1 requires that the metal powder additive A is present from 10-35 wt% of the composition.  Shearer does not appear to offer any explicit guidance as to suitable amounts of additive.  
Further, and with regard to particle size, Shearer only broadly teaches that the size of the particulate additive may range from the order or nanometers to about 20 µm to about 100 µm (par. 83).  
At least because of the vagueness of the combination of the particular particle size and amount of additive, one of ordinary skill would have only been able to arrive at the claimed invention through the impermissible use of hindsight reasoning.  Thus, the claimed invention is considered to be patentable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732